
	

115 HR 2274 PCS: HYPE Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 135115th CONGRESS1st Session
		H. R. 2274
		IN THE SENATE OF THE UNITED STATES
		June 13, 2017Received; read twice and placed on the calendarAN ACT
		To amend the Federal Power Act to provide for extended periods relating to preliminary permits and
			 commencement of construction, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the HYdropower Permit Extension Act or the HYPE Act. 2.Extensions of periods (a)Preliminary permitsSection 5 of the Federal Power Act (16 U.S.C. 798) is amended—
 (1)in subsection (a), by striking three and inserting four; and (2)in subsection (b)—
 (A)by striking Commission may extend the period of a preliminary permit once for not more than 2 additional years beyond the 3 years and inserting the following:
						
 Commission may—(1)extend the period of a preliminary permit once for not more than 4 additional years beyond the 4 years;
 (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (2)if the period of a preliminary permit is extended under paragraph (1), extend the period of such preliminary permit once for not more than 4 additional years beyond the extension period granted under paragraph (1), if the Commission determines that there are extraordinary circumstances that warrant such additional extension..
 (b)Time limit for construction of project worksSection 13 of the Federal Power Act (16 U.S.C. 806) is amended in the second sentence by striking once but not longer than two additional years and inserting for not more than 8 additional years,. Passed the House of Representatives June 12, 2017.Karen L. Haas,Clerk. June 13, 2017Received; read twice and placed on the calendar 